 

Exhibit 10.9

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this "Amendment") is dated this ___23rd________
day of August, 2020 (the "Effective Date") by and between 100 DOMAIN DRIVE EI,
LLC, a Delaware limited liability company, as administrator of the tenancy in
common with 100 DOMAIN DRIVE DD, LLC, a Delaware limited liability company
(collectively, "Landlord") and VAPOTHERM, INC., a Delaware corporation
("Tenant").

RECITALS:

WHEREAS, Landlord's predecessor in interest, Albany Road-100 Domain LLC, and
Tenant entered into that certain Lease Agreement dated as of September 30, 2016;
as amended by that certain First Amendment to Lease dated as of September 11,
2017; as further amended by that certain Second Amendment to Lease dated as of
June 6, 2018; as further amended by that certain Third Amendment to Lease dated
July 26, 2018, (collectively, the "Existing Lease"), whereby Tenant leases
certain premises consisting of approximately 82,968 rentable square feet of
office and research and development space (the "Leased Premises") in the
building known as 100 Domain Drive, Exeter, New Hampshire, as more particularly
described in the Existing Lease (the "Building");

WHEREAS, Landlord purchased the Building from Albany Road-I 00 Domain LLC as of
April 3, 2018 and has succeeded to its interests as Landlord under the Existing
Lease;

WHEREAS, pursuant to the Existing Lease, Article XVII, as modified by the First
Amendment to Lease, Section 19, Tenant has a right of first offer on all space
in the Building, including space shown on a Floor Plan attached hereto as
Exhibit A and designated “New Medical Device Manufacturing, R&D Lab Area,
Office” consisting of approximately 11,180 rentable square feet of space, (the
"New Medical Device Manufacturing Area" and also sometimes referred to herein as
the “demised premises”);

WHEREAS, by letter dated July 21, 2020, from Tenant to Landlord, Tenant has
exercised its right of first offer on the New Medical Device Manufacturing Area,
and the Superior ROFO Rights described in Exhibit F to the Existing Lease have
been waived and satisfied for purposes of this Fourth Amendment;

WHEREAS, Landlord and Tenant desire to amend the Existing Lease to incorporate
the New Medical Device Manufacturing Area into the Premises and subject the New
Medical Device Manufacturing Area to the provisions of the Existing Lease, as
amended by this Amendment; and

WHEREAS, Landlord and Tenant desire to memorialize their understanding and
modify the Existing Lease consistent therewith all subject to the terms,
covenants and conditions hereinafter set forth below.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, Landlord and Tenant agree as follows:

1.New Medical Device Manufacturing Area Premises.  Effective as of the Effective
Date, Tenant hereby leases from Landlord, and Landlord hereby leases to Tenant,
the New Medical Device Manufacturing Area Premises. As used herein, the term New
Medical Device Manufacturing Area Premises

 

1

--------------------------------------------------------------------------------

 

shall mean the approximately 11,180 rentable square feet of space located on the
1st floor of the Building as further set forth on the New Medical Device
Manufacturing Area Floor Plan attached hereto as Exhibit A. As of the Effective
Date, all references to the "Premises" shall be deemed to include the Original
Premises, the Expansion Premises, the Second Floor Premises, the New R&D Lab
Area Premises, and the New Medical Device Manufacturing Area for a total of
95,320 rentable square feet. All references to the "Lease" shall mean the
Existing Lease as amended by this Amendment.

2.Rent. Effective as of the Landlord’s delivery and Tenant’s acceptance of the
New Medical Device Manufacturing Area to Tenant (“NMDMA Rent Commencement”) in
the condition set forth in Section 4 below, which the parties shall confirm in
writing and shall not unreasonably delay or deny, Tenant shall commence paying
Base Rent and Additional Rent on the New Medical Device Manufacturing Area
Premises, which rent shall be in addition to the Base Rent and Additional Rent
Tenant is currently paying on the Leased Premises pursuant to the original
Lease, the First Amendment to Lease, the Second Amendment to Lease, and the
Third Amendment to Lease. Tenant's Proportionate Office Space Share shall be
adjusted accordingly to include the New Medical Device Manufacturing Area
Premises for purposes of calculating Additional Rent. Tenant shall pay Base Rent
on the New Medical Device Manufacturing Area Premises in the same manner as
required under the Existing Lease as follows:

 

Lease Year

Annual Fixed Rental Rate

Annual Fixed Rental

Monthly Fixed Rental

NMDMA Rent Commencement ~ 4/30/2021

$9.53

$106,545.40

$8,878.78

5/1/2021 ~ 4/30/2022

$9.53

$106,545.40

$8,878.78

5/1/2022 ~ 4/30/2023

$9.53

$106,545.40

$8,878.78

5/1/2023 ~ 4/30/2024

$11.00

$122,980.00

$10,248.33

5/1/2024 ~ 1/28/2025

$11.00

$122,980.00

$10,248.33

 

3.Term. The Term for the New Medical Device Manufacturing Area Premises shall
commence as of the Effective Date and be coterminous with the Original Premises,
with the First Lease Year being tied to the First Lease Year of the Second
Expansion Premises as defined in the First Amendment to Lease.  The parties
agree that the Lease Commencement date for the New Medical Device Manufacturing
Area Premises is August _____, 2020, and the Lease Expiration date for the New
Medical Device Manufacturing Area shall be January 28, 2025.

4.New Medical Device Manufacturing Area Premises Delivery, Condition and Tenant
Work.

(a)On or before August 28th, 2020, Landlord, at its sole cost and expense, shall
deliver the New Medical Device Manufacturing Area Premises including the
construction of a demising walls subject to Section  4(c) below, structural
components, and all building systems (including HVAC, life safety systems and
electrical systems) in good order and repair and fully operational to serve the
demised premises for the permitted uses set forth in Section 6 below including
general office use (the “Landlord Work”).  In addition to the Landlord Work,
Landlord shall cause all FF&E of the vacating tenant, Bauer Hockey, Inc.
(“Bauer”) to be removed from the demised premises prior to delivery.  In the
event that the Tenant requires the Bauer FF&E to be removed prior to August
28th, 2020 on an expedited basis, Tenant shall pay, upon presentation by
Landlord of any invoices therefore, any additional cost incurred by Landlord in
causing the removal of the Bauer FF&E on an expedited basis. For avoidance of
doubt such amount shall be the difference in cost between removing the Bauer
FF&E on or before the scheduled August 28th date and the cost of removing the
Bauer FF&E on or before an earlier date.

 

2

--------------------------------------------------------------------------------

 

(b)Upon delivery of the demises premises to the Tenant shall be responsible for
the installation, maintenance, and repair of any Supplemental HVAC Equipment,
life safety systems, electrical systems, or other mechanical equipment that
Tenant installs in the New Medical Device Manufacturing Area Premises to
accommodate Tenant’s specific requirements, and Landlord shall have no
responsibility for any such items.

(c)Regarding the demising wall being built to fully separate the demises
premises from the space being retained by Bauer, Tenant shall have the option of
(i) permitting Landlord to build the demising wall completely at Landlord’s sole
cost and expense as set forth in Section 4(a); or (ii) requiring the Landlord to
build the portion of the demising wall which faces the space being retained by
Bauer and the Tenant building the remaining portion of the demising wall facing
into the demised premises.  In the event Tenant chooses to procced with (ii) it
shall notify the Landlord prior to Landlord’s commencement of construction of
the demising wall and Landlord shall provide Tenant a rent credit of
$2,500.00.  Landlord shall also provide to Tenant upon request the full cost and
back-up invoices, quotes, and payment receipts verifying the cost of building
the demising wall.

(d)Subject to Section 4(c), Landlord shall demise the New Medical Device
Manufacturing Area Premises at its sole cost and shall install an access door as
shown on the Floor Plan attached as Exhibit A. Landlord covenants and represents
that the foregoing work shall be completed in a good and workmanlike manner and
in compliance with all applicable legal requirements, codes and
regulations.  Landlord’s delivery of the demised premises shall be as soon as
possible after a lease amendment has been signed with Bauer, but in no event
later than August 28th, 2020.  Tenant shall have a period of two (2) business
days to inspect the demised premises to make sure it is in good order and repair
and shall provide written notice to Landlord of any deficiencies that must be
corrected before Tenant begins its improvements. In the event Tenant is not
satisfied with the inspection, Tenant shall notify Landlord and Landlord shall
immediately (within 5 calendar days) correct such deficiencies.  If Landlord
fails to correct such deficiencies, Tenant may undertake the remaining Landlord
Work and offset any costs and expenses against Rent. Tenant shall be allowed to
make improvements to the New Medical Device Manufacturing Area Premises as set
forth in this paragraph. Tenant shall perform all work necessary to permit
Tenant to operate the New Medical Device Manufacturing Area Premises for its
intended use and in such a manner that shall not unreasonably interfere with
other tenants in the Building ("Tenant's Work"). Tenant shall not commence any
of Tenant's Work until Tenant has developed with its architect at its sole cost
and expense and submitted to Landlord "Space Plans" (in such detail as Landlord
shall reasonably require) for such work and Landlord has approved such plans in
writing. Upon execution of this Amendment, Tenant shall thereafter engage its
architect at its sole cost and expense to prepare plans and specifications for
the build-out of the New Medical Device Manufacturing Area Premises ("Build-Out
Plans"), which plans and specifications shall be submitted to Landlord for its
reasonable approval. Tenant's Work shall be performed in accordance with such
approved Space Plans and Build-Out Plans and in accordance with the terms and
conditions of this Lease and shall be performed by contractor(s) approved by
Landlord, which approval shall not be unreasonably withheld or delayed.

(e)Tenant shall commence Tenant's Work promptly after receipt of Landlord's
approval of Tenant's Space Plans and Build-Out Plans and shall diligently
prosecute the same to completion. Landlord's approval of Tenant's Space Plans
and Build-Out Plans for Tenant's Work shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities. Prior to beginning Tenant's Work, Tenant shall obtain all necessary
permits, including but not limited to zoning and building permits, and, if
required by law, obtain appropriate performance and payment bonds covering the
labor and materials required to complete Tenant's Work. Prior to beginning
Tenant's Work, Tenant shall also deliver to Landlord and Landlord's Mortgagee,
at Tenant's cost, a builder's risk insurance policy naming Landlord and
Landlord's Mortgagee as additional insureds, as their interests may appear, with
the amount and type of coverage being

 

3

--------------------------------------------------------------------------------

 

reasonably required by Landlord and Landlord's Mortgagee and otherwise in
compliance with the requirements for insurance set forth in the Lease, together
with evidence that the premium for said insurance has been paid in full by
Tenant in accordance with the terms of the policy. Tenant covenants and
represents that the foregoing work shall be completed in a good and workmanlike
manner and in compliance with all applicable legal requirements. Tenant's Work
shall be deemed to be "Substantially Complete" upon delivery by Tenant's
architect of a Certificate of Substantial Completion and the issuance of a
certificate of occupancy by the applicable municipal authority.

5.Landlord Concessions. The parties acknowledge that to make the New Medical
Device Manufacturing Premises available to Tenant, Landlord has had to provide a
concession in the amount of up to $40,000 to Bauer, the tenant who is giving up
the space in the Building that will become the New Medical Device Manufacturing
Premises, for the purpose of retrofitting Bauer’s remaining office
space.  Landlord shall be responsible to pay up to $20,000, and Tenant shall be
responsible to pay up to $20,000 of the actual expenses incurred on a 50/50
basis for said work.

6.Use. Tenant intends to use the New Medical Device Manufacturing Premises for
medical device manufacturing, research and development of processes and products
for Tenant, and office space.  Landlord has conditionally granted Tenant the
right to use the New Medical Device Manufacturing Area Premises for such use,
provided Tenant complies with the following conditions: (i) Tenant substantially
complies with the Space Plans and Build-Out Plans set forth in Section 4 herein.

7.Brokerage. Landlord and Tenant each represent and warrant to the other that it
has dealt with Deane Navaroli of William & Reeves, Commercial Real Estate
(“Broker”) and no other agents, brokers, finders or other parties.  Only Broker
shall be entitled to any commission or fee with respect to this Fourth Amendment
or the Premises or the Property. Landlord and Tenant each agree to indemnify and
hold the other party harmless from any claim, demand, cost or liability,
including, without limitation, attorneys' fees and expenses, asserted by any
such party based upon dealings with that party. Landlord shall be responsible to
compensate Broker pursuant to a separate agreement.

8.Ratification of Lease; No Other Amendments. In all other respects, the terms
and provisions of the Existing Lease are ratified and reaffirmed hereby, are
incorporated herein by this reference and shall be binding upon the parties to
this Fourth Amendment. Tenant represents and warrants to Landlord that, solely
as of the date of this Fourth Amendment, (a) Tenant is not in default under the
terms of the Existing Lease, (b) to the best of Tenant's knowledge, Landlord is
not in default under the terms of the Existing Lease; and (c) Landlord has
completed all work required under the Existing Lease, if any. As of the date of
this Fourth Amendment, Tenant further acknowledges that Tenant currently has no
defenses, offsets, claims or counterclaims against Landlord under the Existing
Lease or against the obligations of Tenant under the Existing Lease.

9.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Existing Lease.

10.Conflicts. Any inconsistencies or conflicts between the terms and provisions
of the Existing Lease and the terms and provisions of this Fourth Amendment
shall be resolved in favor of the terms and provisions of this Fourth Amendment.

11.Execution. The submission of this Fourth Amendment shall not constitute an
offer, and this Fourth Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. Tenant and
Landlord each represents and warrants for itself that all requisite
organizational action has been taken in connection with this transaction, and
the individual or individuals

 

4

--------------------------------------------------------------------------------

 

signing this Fourth Amendment on behalf of Tenant and Landlord represent and
warrant that they have been duly authorized to bind the Tenant and Landlord by
their signatures.

12.Counterparts. This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Additionally, telecopied
or pdf signatures may be used in place of original signatures on this Fourth
Amendment. Landlord and Tenant intend to be bound by the signatures on the
telecopied or pdf document, are aware that the other party will rely on the
telecopied or pdf signatures, and hereby waive any defenses to the enforcement
of the terms of this Fourth Amendment based on the form of signature.

13.Modifications. This Fourth Amendment shall not be modified except in writing
signed by both parties hereto.

14.Construction. The parties acknowledge and agree that this Fourth Amendment
was negotiated by all parties, that this Fourth Amendment shall be interpreted
as if it was drafted jointly by all of the parties, and that neither this Fourth
Amendment, nor any provision within it, shall be construed against any party or
its attorney because it was drafted in whole or in part by any party or its
attorney.

15.Limitation of Landlord Liability.  Redress for any claims against Landlord
under the Existing Lease and this Fourth Amendment shall only be made against
Landlord to the extent of Landlord's interest in the property to which the
Premises are a part. The obligations of Landlord under the Existing Lease and
this Fourth Amendment shall not be personally binding on, nor shall any resort
be had to the private properties of, any of its trustees or board of directors
and officers, as the case may be, the general partners thereof or any
beneficiaries, stockholders, employees or agents of Landlord, or the investment
manager.

16.Amendment to Notice of Lease. Landlord and Tenant shall record an Amendment
to and Restatement of the Notice of Lease in the form attached hereto as Exhibit
B.

17.Utilities.  Tenant shall pay for all utilities in the Premises on the terms
and conditions set forth in the Existing Lease. To the extent that any utilities
for any portion of the Premises are not sub-metered, Tenant shall pay its
Proportionate Share for the utilities in such portions of the Premises. Landlord
shall allow separate metering in such portions of the Premises if Tenant is able
to obtain separate metering for any utilities. Landlord shall, at Landlord's
sole cost and expense, install any such meter or sub-meter.

18.Right of First Offer.  Landlord warrants that the rights described in Exhibit
F to the Existing Lease have been waived and satisfied for purposes of this
Fourth Amendment.

19.Governing Law. This Fourth Amendment shall be governed, construed and
interpreted in accordance with the laws of the state in which the Property is
located.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment of
Lease as of the date first above written.

 

5

--------------------------------------------------------------------------------

 

 

 

LANDLORD

 

100 DOMAIN DRIVE EI LLC,

a Delaware limited liability company,

as tenancy in common administrator

 

By:

100 Domain Drive EI Managing Member LLC,

 

 

A Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent MacNutt

 

 

 

Vincent MacNutt, Its Manager

 

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

TENANT

 

 

 

 

 

VAPOTHERM, INC.,

 

A Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Landry

 

 

Name:

John Landry

 

 

Its:

Chief Financial Officer

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

 

NEW MEDICAL DEVICE MANUFACTURING AREA PREMISES

 

 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

Return To:

 

Smith Duggan Buell & Rufo LLP

101 Arch Street, Suite 1950

Boston, MA 02110-1118

Attn: Paul Alan Rufo, Esq.

 

AMENDMENT TO AND RESTATEMENT OF NOTICE OF LEASE

WITH NOTICE OF RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE

 

Pursuant to the provisions of NH RSA 477:7-a, this notice amends and restates
that certain Notice of Lease with Notice of Right of First Offer to Lease
Additional Space dated September 11, 2017 and recorded at the Rockingham County
Registry of Deeds at Book , Page .

 

 

Name and Address of Landlord/Lessor:

100 Domain Drive EI, LLC

60 Thoreau Street #262

Concord, MA 01742

 

Name and Address of Tenant/Lessee:

Vapotherm, Inc.

100 Domain Drive

Exeter, New Hampshire 03833

 

Date of Execution of the Lease:

The original Lease was originally executed and delivered on September 30, 2016
and has been amended by a First Amendment to Lease (the "First Amendment") on
August 31st, 2017, by a Second Amendment to Lease (the “Second Amendment”) on
June 6, 2018, a third amendment dated July 26, 2018 (the “Third Amendment”) and
a fourth amendment dated August 1, 2020 (the “Fourth Amendment”). The original
Lease as amended by the First Amendment, the Second Amendment, Third Amendment
and Fourth Amendment shall be referred to herein collectively as the "Lease".

 

Description of Lease Premises:

A total of 95,320 +/- square feet of manufacturing, storage, research and
development, and office space within a building containing 263,486 rentable
square foot located at 100/150 Domain Drive, Exeter New Hampshire together with
a non-exclusive right with other tenants of the Building to use all common areas
and facilities, all of which are situated on the land described in Exhibit A.
All of the above-described space is depicted on plans attached to the Lease.

 

 

8

--------------------------------------------------------------------------------

 

Term; Date of Commencement, Extension Options:

The Term of the Lease will run for Seven (7) years commencing on January 28,
2018, and ending on January 28, 2025. Thereafter, the Tenant has two additional
five (5) year options to renew subject to the provisions of the Lease.

 

Right of First Offer: Tenant has the right of first offer to lease all space
within the Building, subject to the rights of any existing tenants.

 

THIS NOTICE IS SUBJECT TO AND WITH THE BENEFIT OF THE SAME TERM RESTRICTIONS AND
CONDITIONS CONTAINED IN THE ORIGINAL EXECUTED INSTRUMENT. THIS NOTICE OF LEASE
IS EXECUTED ONLY FOR THE PURPOSE GIVING NOTICE OF THE EXISTENCE OF THE LEASE AND
IS NOT INTENDED TO MODIFY, EXPAND OR REDUCE ANY OF THE RIGHTS OF THE LANDLORD OR
THE TENANT SET FORTH IN THE LEASE. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE TERMS HEREOF AND THE TERMS OF THE LEASE THE TERMS OF THE LEASE SHALL
GOVERN.

 

 

[Remainder of Page Intentionally Blank. Signature Page to Follow]

 

 

 

 

9

--------------------------------------------------------------------------------

 

Executed this _____ day of _______________, 2020.

 

 

LANDLORD

 

100 DOMAIN DRIVE EI LLC,

a Delaware limited liability company,

as tenancy in common administrator

 

By:

100 Domain Drive EI Managing Member LLC,

 

A Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Vincent MacNutt, Its Manager

 

 

Duly Authorized

 

 

 

 

 

 

 

 

Witness

 

 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF ______________

               

On this ___ day of July, 2020, before me, the undersigned notary public,
personally appeared  Vincent MacNutt, as Manager of 100 Domain Drive EI Managing
Member LLC, Manager of 100 Domain Drive EI LLC, a Delaware limited liability
company, and proved to me through satisfactory evidence of identification, □
Driver’s License or other state or federal governmental document bearing a
photographic image,  □ oath or affirmation of a credible witness known to me who
knows the above signatory, □ or my own personal knowledge of the identity of the
signatory, to be the person whose name is signed on the preceding or attached
document, and duly acknowledged to me that he executed the same on behalf of 100
Domain Drive EI LLC for the purposes stated therein, as his free act and deed
and the free act and deed of 100 Domain Drive EI LLC and who swore or affirmed
to me that the contents of the document are truthful and accurate to the best of
his knowledge and belief.

 

 

Notary Public

Print Name:

 

My Commission Expires:

 

 

 

 

3 9085 7

--------------------------------------------------------------------------------

 

TENANT

 

VAPOTHERM, INC.,

A Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

Duly Authorized

 

 

 

 

 

Witness

 

 

STATE OF NEW HAMPSHIRE

COUNTY OF ______________

 

The foregoing instrument was acknowledged before me this ______ day of
_______________, 2020, by ____________________, as
______________________________________ of Vapotherm, Inc., a Delaware
corporation.

 

 

Notary Public

Print Name:

 

My Commission Expires:

 

 

 

 

 

3 9085 7